Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C.
102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the
statutory basis for the rejection will not be considered a new ground of rejection if the prior art
relied upon, and the rationale supporting the rejection, would be the same under either status.
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the
basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
4. 	Claim(s) 27-28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by VIROLI
et al. (US 2016/0037584 A1, hereinafter VIROLI).
As per claim 27, VIROLI discloses a method comprising detecting a change in coupling
between at least two coils of a wireless charging apparatus, caused by an object situated between
the at least two coils, by measuring a free resonant current induced in a first coil of the at least
two coils by a second coil of the at least two coils, and detecting a change in the free resonant
current caused by the object situated between the at least two coils (See Pars.18-21 and 36,
disclose that the change in induced current or voltage from one energized coil to a neighboring
de-energized coil is used as a signal for detecting a displacement or placement of a power

As per claim 28, VIROLI disclose the method of claim 27 as discussed above, wherein
the method comprises placing the first coil of the at least two coils in a de-energized state, and
making the first coil of the at least two coils resonant, at an operating frequency of the second
coil of the at least two coils, while the first coil of the at least two coils is in the de-energized
state (See Fig.2, Items#C3’ and C4’, and Par.42, disclose the neighboring induction coil [first
coil] comprising resonant capacitors, and second coil comprising resonant capacitor C3 and C4).
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness
rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6. 	The factual inquiries for establishing a background for determining obviousness under 35
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

7. 	This application currently names joint inventors. In considering patentability of the
claims the examiner presumes that the subject matter of the various claims was commonly
owned as of the effective filing date of the claimed invention(s) absent any evidence to the
contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and
effective filing dates of each claim that was not commonly owned as of the effective filing date
of the later invention in order for the examiner to consider the applicability of 35 U.S.C.
102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8. 	Claims 1, 3-4, 6, 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable
over BUDIHA et al. (US 2016/0190814 A1, hereinafter BUDIHA) in view of VIROLI.
As per claim 1, BUDIHA discloses a method for supplying power to a vehicle on a path
or roadway comprising a plurality of wireless power transfer coils (See Fig.4, Items#415a-415r),
the method comprising:
energising the wireless power transfer coil dependent on a property detected by the
control modules (See Par.46, discloses the control modules detect the presence of the vehicle and
selectively activate the couplers 415a-415r via control switches 418a-418r). However BUDIHA
does not disclose detecting a current or voltage induced in a de-energised wireless power transfer
coil through mutual inductance with an energized wireless power transfer coil of the plurality of
wireless power transfer coils; and energising the wireless power transfer coil dependent on a
property of the induced current or voltage to make power available to the vehicle.
VIROLI discloses a method for detecting a receiving device on a wireless induction hob
comprising a plurality of induction coils, the method comprising detecting a current or voltage

energized wireless power transfer coil of the plurality of wireless power transfer coils (See
Pars.18-21 and 36, disclose that the induced current or voltage from one energized coil to a
neighboring de-energized coil is used as a signal for detecting a displacement or placement of a
power receiving device on the coil and activating the appropriate coil and deactivating the
previously activated coils) ; and
energising the wireless power transfer coil dependent on a property of the induced current
or voltage to make power available (See Pars.14, 21 and 36 discloses that detecting a change in
the signals of induced current/voltage in the de-energized coil, results in some of the induction
coils being activated and others being de-activated after being previously activated).
BUDIHA and VIROLI are analogous art since they both deal with wireless power transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by BUDIHA with that of VIROLI by
using a measurement of the induced current or voltage in the de-energized inductor to detect the
presence of the receiving device for the benefit of detecting the presence of a charge receiving
object i.e. a vehicle without the need for separate devices or detection units or scanning and
detecting coils (See VIROLI, Par.10).

As per claim 3, BUDIHA and VIROLI disclose the method as claimed in claim 1 as
discussed above, wherein the method comprises detecting a change in the current or voltage
[[is]] induced in the de-energised wireless power transfer coil when the vehicle is situated
between the deenergised wireless power transfer coil and an energized coil from the plurality of
wireless power transfer coils that is inducing the current or voltage in the de-energized coil,

wireless power transfer coil to the de-energized wireless power transfer coil along the path or
roadway (See VIROLI, Pars.18-21 and 36, disclose that the induced current or voltage from one
energized coil to a neighboring de-energized coil is used as a signal for detecting a displacement
or placement of a power receiving device on the coil and activating the appropriate coil and
deactivating the previously activated coils).

As per claim 4, BUDIHA and VIROLI disclose the method as claimed in claim 1 as
discussed above, wherein the method comprises detecting a change in coupling, between the deenergised wireless power transfer coil and a neighboring wireless power transfer coil of the
plurality of wireless power transfer coils, from the current or voltage induced in the de-energised
wireless power transfer coil caused by the vehicle providing a magnetic path from [[a]]the
neighbouring energised wireless power transfer coil to the de-energised wireless power transfer
coil (See VIROLI, Pars.18-21 and 36, disclose that the induced current or voltage from one
energized coil to a neighboring de-energized coil is used as a signal for detecting a displacement
or placement of a power receiving device on the coil and activating the appropriate coil and
deactivating the previously activated coils, the change in parasitic measurements in the deenergized coil is detected and used as a measurement of change in coupling between the
neighboring coils, change in coupling causes a change in the value of currents induced in deenergized coils because of a neighboring energized coil).

As per claims 6, BUDIHA and VIROLI disclose the method as claimed in claim 1 as
discussed above comprising operating a converter of the de-energised wireless power transfer

the plurality of wireless power transfer coils such that the induced current or voltage is resonant
(See VIROLI, Fig.2, Items#C3’ and C4’, and Par.42, disclose the neighboring induction coil
comprising resonant capacitors).

As per claim 32, BUDIHA and VIROLI disclose the method of claim 1 as discussed
above, wherein the method further comprises detecting, from the current or voltage induced in
the de-energized wireless power transfer coil through mutual inductance with the energized
wireless power transfer coil, the motion of the vehicle along the path or roadway, and
transferring power wirelessly to the vehicle as it passes over a wireless power transfer coil to a
coil of the vehicle (See VIROLI, Pars.18-21 and 36, disclose that the induced current or voltage
from one energized coil to a neighboring de-energized coil is used as a signal for detecting a
displacement or placement of a power receiving device on the coil and activating the appropriate
coil and deactivating the previously activated coils, the induced current/voltage changes are due
to a change in mutual inductance between neighboring coils due to the presence of an object
reflecting a portion of the magnetic field, the mutual inductance in this case is the coupling).

As per claim 38, BUDIHA and VIROLI disclose the method as claimed in claim 1 as
discussed above, wherein detecting the current or voltage induced in the de-energized wireless
power transfer coil is executed using a current transformer (See VIROLI Par.44, disclose
monitoring the parasitic induction current to determine displacement of an object on the surface
of a plurality of coils). The use of a current transformer as a current sensor is well known in the
art and it would have been obvious to one of ordinary skill in the art before the effective filing

transformer as a current sensor for the benefit of easy maintenance and installation offered by
current transformers.
9. 	Claims 16, 18, 22-24 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable
over BUDIHA in view of FELLS et al. (US 8,587,154 B2, hereinafter FELLS).
As per claim 22, BUDIHA discloses a vehicle detection apparatus for detecting a vehicle
on a path or roadway comprising a plurality of wireless charging modules (See Par.46, discloses
the control modules detect the presence of the vehicle and selectively activate the couplers 415a-
415r via control switches 418a-418r). However BUDIHA does not disclose the apparatus
comprising a detection circuit operable to detect a change in coupling between a second wireless
charging module and a first wireless charging module due to the presence of the vehicle.
FELLS discloses a wireless charging system comprising detecting the presence of the
receiving device by measuring the change in mutual inductance between nearby primary coils in
the charger (See Col.12, lines 20-29, disclose measuring change in mutual inductance between
primary coils to detect the presence of the receiving device).
BUDIHA and FELLS are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by BUDIHA with that of FELLS by
detect a change in coupling between a second wireless charging module and a first wireless
charging module due to the presence of the object i.e. a vehicle without the need for separate
devices or detection units or scanning and detecting coils.
As per claims 16 and 18, BUDIHA and FELLS disclose the vehicle detection apparatus
as claimed in claim 22 as discussed above, wherein the detection circuit is configured to make a

resonant (See FELLS Par.26 and Col.12, lines 57-58 disclose “A resonant capacitor may be
placed at either the driver side or the coil side of the switch”, operating the coils at resonant
frequency would ensure efficient power transfer and detection, as per claim 18 it would’ve been
to one of ordinary skill in the art before the effective filing date of the invention to modify the
invention disclosed by BUDIHA with that of FELLS such that the third charging module is
placed in a non-resonant state while the coupling between the first and second charging modules
in measured in a resonant state for the benefit of enhancing the quality of the measurement).

As per claims 23-24, BUDIHA and FELLS disclose the vehicle detection apparatus of
claim 22 as discussed above, wherein the vehicle detection apparatus is configured to detect the
change in coupling between the second wireless charging module and the first wireless charging
module, caused by the presence of the vehicle, by sensing changes in free resonant current
developed in at least one of the second wireless charging module and the first wireless charging
module when the vehicle is located, with respect to the path or roadway that the vehicle is
travelling along, between the second wireless charging module and the first wireless charging
module (See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance
between primary coils to detect the presence of the receiving device, the sense of a property
indicative of mutual inductance such as induced current/voltage as an indication of the presence
of the receiving object would have been an obvious variation of the method disclosed by
FELLS).

As per claim 36, BUDIHA and FELLS disclose the vehicle detection apparatus of claim

detect the presence of the vehicle unrelated to the wireless charging modules (See BUDIHA,
Par.46, discloses various sensors or load analysis of the base couplers to determine the position
of the vehicle).
10. 	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIROLI in view
of BUDIHA.
As per claim 31, VIROLI discloses the method of claim 27 as discussed above, wherein
the method comprises detecting, from the change in coupling between at least two coils of the
wireless charging apparatus (See Pars.18-21 and 36, disclose that the induced current or voltage
from one energized coil to a neighboring de-energized coil is used as a signal for detecting a
displacement or placement of a power receiving device on the coil and activating the appropriate
coil and deactivating the previously activated coils), the motion of an abject along the wireless
transmission apparatus, and transferring power wirelessly to the object as it passes over the at
least two coils of the wireless transmission apparatus (See Pars.14, 21 and 36 discloses that
detecting a change in the signals of induced current/voltage in the de-energized coil, results in
some of the induction coils being activated and others being de-activated after being previously
activated). However VIROLI does not disclose the object is a vehicle receiving power as it
passes over the at least two coils of the wireless charging apparatus.
BUDIHA discloses a wireless charging system comprising a plurality of coils for
wirelessly charging the vehicle by activating the coils as the vehicle passes over the coils (See
Par.46, discloses the control modules detect the presence of the vehicle and selectively activate
the couplers 415a-415r via control switches 418a-418r).
VIROLI and BUDIHA are analogous art since they both deal with wireless power

It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by VIROLI with that of BUDIHA by
applying the object detection method to an in motion vehicle roadway charging for the benefit of
simplifying the structure by detecting the presence of a charge receiving object i.e. a vehicle
without the need for separate devices or detection units or scanning and detecting coils (See
VIROLI, Par.10).

11. 	Claims 9-10, 13, 26, 33 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable
over BUDIHA in view of FELLS and in further view of VIROLI
As per claim 9, BUDIHA and FELLS disclose the wireless power transfer apparatus as
claimed in claim 22 as discussed above, wherein the wireless power transfer apparatus
comprises:
a switch associated with each of the plurality of wireless charging modules to selectively
energise the wireless charging modules to make power available to the vehicle, or selectively
deenergise the wireless charging modules (See BUDIHA, Fig.4, Items#418a-418r);
a detector associated with the detector circuit for detecting a change in a property in a
second wireless charging module when the second wireless charging module is de-energised
(See FELLS, Col.12, lines 20-29, disclose measuring change in mutual inductance between
primary coils to detect the presence of the receiving device, the sense of a property indicative of
mutual inductance); and
a controller to control the switch of the second wireless charging module to energise
the second wireless charging module dependent on an output of the detector circuit (See

based on detected values indicating the vehicle presence). However BUDIHA and FELLS do not
disclose a current detector associated with the detector circuit for detecting a current induced in
the second wireless charging module when the second wireless charging module is de-energised.
VIROLI discloses a method and system of detecting a receiving device on a wireless
induction hob comprising a current detector associated with the detector circuit for detecting a
current induced in the second wireless charging module when the second wireless charging
module is de-energised (See Pars.18-21 and 36, disclose that the induced current or voltage from
one energized coil to a neighboring de-energized coil is used as a signal for detecting a
displacement or placement of a power receiving device on the coil and activating the appropriate
coil and deactivating the previously activated coils).
BUDIHA, FELLS and VIROLI are analogous art since they all deal with wireless
inductive power.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by BUDIHA and FELLS with that of
VIROLI by trying the detection the presence of an object by monitoring the change in induced
current in neighboring coils as a different way to detect the presence of the power receiving
object on the charging surface.

As per claim 10, BUDIHA, FELLS and VIROLI disclose The wireless power transfer
apparatus as claimed in claim 9 wherein the controller is operable to make the second wireless
charging module resonant at an operating frequency of the first wireless charging module, when
the second wireless charging module is deenergized, such that the induced current is resonant

either the driver side or the coil side of the switch”, operating the coils at resonant frequency
would ensure efficient power transfer and detection, also VIROLI, Fig.2, Items#C3’ and C4’,
and Par.42, disclose the neighboring induction coil comprising resonant capacitors).

As per claim 13, BUDIHA, FELLS and VIROLI disclose the wireless power transfer
apparatus as claimed in claim 9 as discussed above, wherein the controller is configured to
energize the second wireless charging module dependent on the magnitude of the induced
current detected in the second wireless charging module (See VIROLI, See Pars.18-21 and 36,
disclose that the induced current or voltage from one energized coil to a neighboring deenergized
coil is used as a signal for detecting a displacement or placement of a power receiving
device on the coil and activating the appropriate coil and deactivating the previously activated
coils).

As per claim 26, BUDIHA and FELLS disclose the vehicle detection apparatus of claim
22 as discussed above, wherein the vehicle detection apparatus is configured to periodically short
circuit the second wireless charging module (See FELLS, Col.12, lines 50-51, disclose “Shortcircuit the secondary coil in the receiver at low voltages to produce a high Q resonator signal”), however BUDIHA and FELLS do not disclose sample the current induced in the second wireless charging module while the second wireless charging module is short circuited).
VIROLI discloses a method and system of detecting a receiving device on a wireless
induction hob comprising a current detector associated with the detector circuit for detecting a
current induced in the second wireless charging module when the second wireless charging

one energized coil to a neighboring de-energized coil is used as a signal for detecting a
displacement or placement of a power receiving device on the coil and activating the appropriate
coil and deactivating the previously activated coils).
BUDIHA, FELLS and VIROLI are analogous art since they all deal with wireless
inductive power.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by BUDIHA and FELLS with that of
VIROLI by trying the detection the presence of an object by monitoring the change in induced
current in neighboring coils as a different way to detect the presence of the power receiving
object on the charging surface.

As per claims 33 and 37, BUDIHA and FELLS disclose discloses the vehicle detection
apparatus of claim 22 as discussed above, however they do not disclose wherein the apparatus is
configured to detect, from the change in coupling between the second wireless charging module
and the first wireless charging module due to the presence of the vehicle, the motion of the
vehicle along the path or roadway, and transferring power wirelessly to the vehicle via a coil of
the vehicle as the coil passes over a wireless charging module based on the detected motion of
the vehicle.
VIROLI discloses a method for detecting a receiving device on a wireless induction hob
comprising a plurality of induction coils, the method comprising wherein the apparatus is
configured to detect, from the change in coupling between the second wireless power
transmission module and the first wireless transmission module due to the presence of the object,

the vehicle object via a coil of the vehicle as the coil passes over a wireless charging module
based on the detected motion of the vehicle (See Pars.18-21 and 36, disclose that the induced
current or voltage from one energized coil to a neighboring de-energized coil is used as a signal
for detecting a displacement or placement of a power receiving device on the coil and activating
the appropriate coil and deactivating the previously activated coils, also see Pars.14, 21 and 36
discloses that detecting a change in the signals of induced current/voltage in the de-energized
coil, results in some of the induction coils being activated and others being de-activated after
being previously activated).
BUDIHA, FELLS and VIROLI are analogous art since they all deal with wireless
inductive power.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by BUDIHA and FELLS with that of
VIROLI by using the object detecting using measurement of induced current/voltage caused by
changes in mutual inductance/coupling for the benefit of detecting the simplifying the vehicle
detection system (See VIROLI, Par.10). ; and between neighboring coils as a different way to detect the presence of the power receiving object on the charging surface.

12. 	Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIROLI in
further view of KIM et al. (US 2012/0255946 A1, hereinafter KIM).
As per claim 29, VIROLI discloses the method of claim 27 as discussed above, wherein
the method comprises switching a second coil of the at least two coils to make energy available
for inductive power transfer at a first frequency, and switching a first coil of the at least two coils

transfer (See Pars.14, 21 and 36 discloses that detecting a change in the signals of induced
current/voltage in the de-energized coil, results in some of the induction coils being activated and
others being de-activated after being previously activated, also see Fig.2 and Pars. 42-44,
switches S1-S2 and S1’-S2’ disclose switches which are controlled based on the detected
induced current/voltage in the neighboring coil). However VIROLI does disclose a first
converter of the wireless charging apparatus and a second converter of the wireless charging
apparatus.
KIM discloses an induction heating cooker comprising a plurality of induction coils, each
coil connected to a converter (See Fig.2, Items#10-A1 to 10D-1 disclose rectifiers, and 30A-1 to
30-D1 disclose inverters, the combination of the rectifiers and inverter comprise a converter).
VIROLI and KIM are analogous art since they both deal with induction cookware.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by VIROLI with that of KIM by adding
the first and second converter for the benefit of preserving power by individually activating a
converter for a coil where the receiving device while keeping other coils dormant.
13. 	Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIROLI in view
of FELLS.
As per claim 31, VIROLI discloses the method of claim 27 as discussed above, wherein
the induced current in a de-energized coil caused by a neighboring energized coil is detect and
the change in induced current value is used to determine that the receiving device is moved and
the information is used to energize the coil at the new location and de-energize the coil at the old
location (See VIROLI, Pars.42-44) however VIROLI does not disclose wherein the method

charging apparatus, the motion of an electric vehicle along the wireless charging apparatus, and
transferring power wirelessly to the vehicle as it passes over the at least two coils of the wireless
charging device.
FELLS discloses a wireless charging system comprising detecting the presence of the
receiving device by measuring the change in mutual inductance between nearby primary coils in
the charger (See Col.12, lines 20-29, disclose measuring change in mutual inductance between
primary coils to detect the presence of the receiving device).
VIROLI and FELLS are analogous art since they both deal with inductive power.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by VIROLI with that of FELLS by using
a measurement of the mutual inductance to detect the presence of the receiving device for the
benefit of detecting the presence of the charge receiving object i.e. a vehicle without the need for
communication between the charger and the power receiving object. The examiner explains that
it would have been obvious to one of ordinary skill in the art before the effective filing date of
the invention to use the system disclosed by VIROLI and FELLS applying the object detection
method to an in motion vehicle roadway charging for the benefit of simplifying the structure by
detecting the presence of a charge receiving object i.e. a vehicle without the need for separate
devices or detection units or scanning and detecting coils (See VIROLI, Par.10).

14. Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over VIROLI in view
of KIM and in further view of FELLS.
As per claim 30, VIROLI and KIM disclose the method of claim 29 as discussed above,

converter to periodically short circuit the first coil of the at least two coils for a fraction of a
resonant cycle at the first frequency.
FELLS discloses a wireless charging system comprising detecting the presence of the
receiving device by measuring the change in mutual inductance between nearby primary coils in
the charger further comprising causing the second converter to periodically short circuit the first
coil of the at least two coils for a fraction of a resonant cycle at the first frequency (See FELLS,
Col.12, lines 50-51, disclose “Short-circuit the secondary coil in the receiver at low voltages to
produce a high Q resonator signal”).
VIROLI, KIM and FELLS are analogous art since they all deal with inductive power.
Allowable Subject Matter
15. 	Claims 29-30, 34 and 35 objected to as being dependent upon a rejected base claim, but
would be allowable if rewritten in independent form including all of the limitations of the base
claim and any intervening claims.
It would have been obvious to one of ordinary skill in the art before the effective filing
date of the invention to modify the invention disclosed by VIROLI and KIM with that of FELLS
such that the second converter periodically short circuits the first coil of the at least two coils for
a fraction of a resonant cycle at the first frequency for the benefit of producing a high Q
resonator signal.
Response to Arguments
16. 	Applicant's arguments filed 08/16/2021 have been fully considered but they are not
persuasive. Applicant argues that VIROLI and BUDIHA are not analogous art since they don’t
both deal with wireless charging. The examiner however disagrees and explains that BUDIHA

the presence of the vehicle and activating the coils along the path of the vehicle. VIROLI
discloses a wireless power transmission in an induction cooking environment, the induction
cooking surface comprising a plurality of power transmission coils and a system for detecting the
displacement of an object (pot) along the surface by measuring induced current/voltage in an
inactive coil neighboring an active coil. The examiner explains that both references deal with
wireless power transmission involving detecting the movement of the object on the surface of the
power transmission coil and are therefore analogous art.

17.	 As per claim 27, the examiner explains that no weight has been given to the term
charging in the preamble, the remaining limitation were addressed. If the object moving on the
top of the power transmission surface was a charge receiving object no change would have been
made for the operation to be performed.

18. 	Applicant argued that there was no reason given to combine the teachings of BUDIHA
(dealing with vehicle wireless charging) with that of VIROLI ( dealing with wireless power
transmission to an induction pot), the examiner however has provided a reference and explains
that the system will become simpler as it will not rely or communication with the vehicle for
receiving measurements from various sensors and will use simple current/voltage sensor to
determine the presence of the vehicle in a position after displacement using induced parasitic
current/voltage.
19. 	Applicant argues that it would not have been obvious to modify BUDIHA by FELLS
simply because FELLS was published 5 years before BUDIHA and BUDIHA chose not to use

because an inventor chose to do something a different way does not mean that combining the
teachings of that reference with an older reference not followed are not obvious. The examiner
further explains that there is no rule as to the length of time between publication dates of
references. The examiner has further provided a supporting rejection for claim 31 as the
applicant has challenged the examiner’s assertion of the obviousness to applying the method of
detecting an object on a wireless power transmission surface using measurement of induced
current/voltage in an inactive coil neighboring an active coil to a vehicle.
	Conclusion
20.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
21. 	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165.
The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be
obtained from Patent Center. Unpublished application information in Patent Center is available
to registered users. To file and manage patent submissions in Patent Center, visit:
https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more
information about Patent Center and https://www.uspto.gov/patents/docx for information about
filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC)
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service
Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMED H OMAR/
Examiner, Art Unit 2859

/EDWARD TSO/
Primary Examiner, Art Unit 2859